Citation Nr: 0528209	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the service connection claim for a left knee 
disorder.

The Board notes that this case has been advanced on the 
docket in light of the veteran's age.


FINDINGS OF FACT

The record does not contain any competent evidence 
establishing that the veteran's post-service diagnosis of 
degenerative arthritis of the left knee is either 
etiologically related to service or to a service-connected 
disability, nor are the presumptive provisions regarding 
arthritis applicable in this case.


CONCLUSION OF LAW

Service connection for a left knee disorder is denied, on 
both a direct and a secondary basis.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant both before and after the adjudication of 
his claim.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a March 2002, January 2004, and September 2004 letters 
implementing VA's duties to notify and to assist, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of his claim, and 
what the veteran's own responsibilities were in accord with 
the duty to assist.  These letters also provided full notice 
as to the VCAA's provisions.  In addition, the veteran was 
advised, by an August 2002 rating decision and a detailed 
October 2002 Statement of the Case (SOC) and numerous 
subsequent Supplemental SOCs, of the pertinent law and what 
the evidence must show in order to substantiate the claim.  
All such notices provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records show that, in August 1944, the 
veteran sustained a through-and-through gunshot wound 
affecting the mid and lower third of the left leg.  The 
September 1945 discharge examination indicated that the wound 
was non-symptomatic except for irregularity in the outline of 
the fibula, 4 inches above the ankle.  There were no other 
musculoskeletal defects noted on separation.

Service connection for residuals of a gunshot wound, 
affecting Muscle Group XI on the left side, was granted and a 
10 percent evaluation assigned from April 1946.  The left leg 
gunshot residuals are now rated as 40 percent disabling.  The 
veteran has also been granted service connection for a left 
hip strain, rated at 20 percent.  His current combined 
disability evaluation is 50 percent, pursuant to 38 C.F.R. 
§ 4.25, and he is also in receipt of special monthly 
compensation for the loss of use of one foot.

A VA orthopedic examination conducted in September 1983 shoes 
a diagnosis of a history of a gunshot wound of the left lower 
third of the leg, with a questionable fracture of the distal 
fibula and probable mild residual fibrosis of the 
musculotendinous area of Muscle Group XI, with minimal 
impairment of function.  

VA medical records dated in 1983 and 1984 document the 
veteran's complaints of left leg, ankle, and foot pain.  

In hearing testimony provided in September 1986, the veteran 
complained of left side knee pain and weakness, which he 
began noticing in 1981 or 1982.  

An October 1988 VA examination report reflects that the 
veteran complained of left knee and hip pain.  Ankle and 
knee-jerk tests were equal and active bilaterally.  There was 
full range of motion of the left knee, and no demonstrable 
muscle atrophy.  

In a December 1988 rating action, an increased evaluation of 
20 percent was assigned for residuals of a gunshot wound of 
the left lower leg.

VA records dated in 1995 document pain in the left lower leg 
on walking.  An assessment of possible neuropathy was made.

A VA examination was conducted in September 1996, at which 
time the veteran had no complaints involving the left knee, 
nor was it evaluated.

In a December 1996 rating decision, an increased evaluation 
of 30 percent was assigned for residuals of a gunshot wound 
affecting the left lower leg.

In a June 1999 rating action, the RO granted service 
connection for left hip strain, secondary to the service-
connected left lower leg residuals of a gunshot wound.

In a November 2000 rating decision, an increased evaluation 
of 30 percent was assigned for residuals of a gunshot wound 
affecting the left lower leg.

In December 2001, the veteran filed a service connection 
claim for a left knee disorder, claimed as secondary to the 
service-connected left lower leg residuals of a gunshot 
wound.

VA records dated in May 2001 reveal that the veteran was 
evaluated for osteoporosis.  

A VA examination of the joints was conducted in June 2002.  
The veteran complained of a five-year history of left knee 
pain and swelling.  Left knee range of motion was 0 to 120 
degrees.  There was tenderness, but not laxity or crepitus. 
X-ray films of the left knee revealed showed an ossicle in 
the lateral femoral condyle, but were otherwise normal.  An 
impression of left knee pain with moderate symptoms and no 
progression was made.  The examiner opined that the left knee 
disorder was not thought to be secondary to the left leg 
wound, because it arose over 50 years later.  It was felt 
that the knee problem was degenerative in nature.  

The veteran provided testimony at a hearing held at the RO in 
August 2003.  The veteran reported that he used a cane and a 
walker.  He testified that bad knee problems had begun in 
2001, with symptoms such a limitation of motion, popping, and 
weakness. 

In a September 2003 statement a VA doctor indicated that the 
veteran (then 89 years of age) likely had left knee 
degenerative joint disease (DJD)/osteoarthritis.  The doctor 
opined that it was as likely as not that the same process 
that led to the back and hip arthritis was the process 
affecting the knees. 

A VA examination was conducted in September 2004.  A history 
of the gunshot wound in service was noted.  The veteran 
complained of left knee pain, exacerbated by weight-bearing.  
He also complained of symptoms of stiffness, swelling, and 
giving way.  Range of motion was from 15 to 95 degrees.  
There was no evidence of effusion or instability.  X-ray 
films revealed no acute or old fracture, and the joint space 
was normal.  A diagnosis of left knee pain with loss of full 
range of motion was made.  X-ray films showed no arthritic 
changes.  The examiner opined that the knee complaints were 
more likely that not the result of the prior left distal 
lower extremity injury in service.

Another VA examination was conducted in March 2005, at which 
time a diagnosis of degenerative arthritis of the left knee 
was made.  In an addendum added later in March 2005, the VA 
examiner stated that, since the September 2004 X-ray films 
had been normal, the left knee problem was less likely than 
not related to the service-incurred left leg wound.  The 
examiner added that he believed that the pain was related to 
the aging process.  

VA medical records dated in 2004 and 2005 document complaints 
related to the left knee.  An entry dated in July 2005 
indicated that left knee pain was worse than right knee pain, 
and was secondary to osteoarthritis.

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Even if there is no record of arthritis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

IV.  Analysis

The veteran contends that she developed left knee problems 
after service, related to his service-connected residuals of 
a gunshot wound of the left lower leg, or possibly due to a 
service-connected left hip disorder. 

The veteran's service medical records are entirely negative 
for complaints, findings, treatment, and, most significant, 
any diagnosis pertaining to the left knee.  

The veteran's initial complaints of left knee problems were 
documented in the mid-1980's, approximately 40 years after 
service.  A VA examination conducted in 2005 reflects that 
degenerative arthritis of the left knee was diagnosed.  Since 
the initial finding of degenerative arthritis was made more 
than a year following the veteran's discharge from service, 
the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309 
are not applicable to the veteran, and do not provide a basis 
upon which service connection may be granted based upon the 
X-ray evidence, which essentially shows early arthritis, much 
more than a year after the veteran's discharge from service.

The veteran maintains that he has had post-service knee 
symptoms such as pain, weakness, and swelling, which he 
believes are attributable to his service-connected residuals 
of a gunshot wound sustained in 1944, affecting the left 
lower leg.  The Board appreciates the sincerity of the 
appellant's belief in the merit of his claim.  However, the 
Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, as a layman, 
the veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

In this regard, the record contains three medical opinions on 
the subject of a relationship between the veteran's claimed 
left knee disorder and either of his service connected 
disorders (left leg and left hip).  Two medical opinions, 
those furnished in 2002 and 2005, both of which were made 
with the benefit of a review of the claims folder, do not 
indicate any relationship between the claimed left knee 
disorder and either the veteran's military service or any 
service-connected disability.  Instead, the left knee 
disorder was found by the examiners to be attributable to the 
aging process, based upon a review of the medical evidence in 
the claims folder.  

The only medical opinion in favor of the veteran's claim 
consists of a 2004 VA medical opinion.  However, the Board 
points out that this opinion is less probative than the other 
two from the outset, inasmuch as that report indicated that 
the claims folder was not reviewed before the examiner 
rendered the opinion.  

Moreover, the currently diagnosed degenerative arthritis has 
not been linked by competent evidence or opinion directly to 
the veteran's period of service, nor does the evidence on 
file does not establish or even suggest such a relationship.  
The requirement of an evidentiary showing of such a 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence.

Thus, in the absence of evidence establishing a nexus between 
the currently claimed left knee disorder and service, and 
given that the preponderance of the evidence does not 
indicate that the currently claimed left knee disorder 
warrants secondary service connection, service connection for 
a left knee disorder is not warranted.  Given the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and service connection for a left knee 
disorder, either on the basis of direct service incurrence, 
or based upon a secondary relationship to service-connected 
disability, must be denied.

The Board notes with admiration the veteran's distinguished 
and honorable service in the European theater of operations 
during World War II, serving as a squad leader in the 
infantry, with his awards and decorations including the 
Combat Infantryman's Badge as well as the European-African-
Middle Eastern Campaign Medal with 5 bronze stars.

ORDER

Entitlement to service connection for a left knee disorder, 
either on the basis of direct service incurrence or as 
secondary to a service-connected disorder, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


